Citation Nr: 1421829	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  07-05 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from May 2001 to December 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the VA Regional Office (RO) in Waco, Texas.  Due to the location of the Veteran's residence, jurisdiction of this appeal is with the RO in St. Petersburg, Florida.

In May 2010, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The case was remanded by the Board in August 2010.  Following the requested development, the Board found that an increased rating of 30 percent was warranted, but that referral for an extraschedular rating was not warranted in an October 2012 decision.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated in November 2013, the Court affirms the part of the Board decision pertaining to the choice of the diagnostic code and VA's duty to assist, and sets aside the remainder of the decision and remanded the case for readjudication in accordance with the decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably a remand is necessary for additional development.  At his hearing, the Veteran testified that he was seeking vocational rehabilitation with the state of Florida.  As such records could be pertinent to the issue of an extraschedular rating, the Board finds that those records should be obtained.  

The Veteran's treatment records suggest that he has other symptoms not contemplated for in the pertinent rating criteria such as ulcerations.  VA examinations also show that the Veteran's bilateral pes planus may interfere with his employment.  Therefore, referral for consideration of an extraschedular rating is warranted.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Tampa, Florida VA Medical Center (VAMC), and from any private providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  After obtaining the appropriate release of information forms where necessary, procure records pertaining to the Veteran's vocational rehabilitation through the state of Florida.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Afford the Veteran an appropriate VA examination to determine the current level of severity of his bilateral pes planus.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination,.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner should discuss all symptoms associated with the Veteran's bilateral pes planus.  In addition, the examiner should discuss the effect, if any, of the bilateral pes planus on the Veteran's ability to work.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Refer the claim for an increased rating to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

6.  Then, readjudicate the issue remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



